DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment dated 8/4/21 in response to application filed on 5/5/21, including currently pending claims 46 and 48-54, Claim 47 has been cancelled. Claim 46 has  been amended, but claim 46 does not show any amendment. Supplement amendment dated 9/9/21 includes change of status of claims 26-45 to cancelled claims.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/21 has been entered.
 
Allowable Subject Matter
Claims 46, 47-54 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 46;
determining a center frequency point of a paging message corresponding to the terminal device according to a bandwidth range to which an operating -4- 133861.8037.USO1\153318047.1Response to Advisory Action of July 26, 2021 and Final Office Action of May 5, 2021 bandwidth capability of the terminal device belongs and mapping relationships between bandwidth ranges and center frequency point; 
determining a sending frequency band for the paging message corresponding to the terminal device according to the center frequency point of the paging message; and 
receiving the paging message sent by a first network node in the sending frequency band via the input interface.

determining, by a terminal device, a center frequency point of a paging message corresponding to the 
terminal device according to a bandwidth range to which an operating bandwidth capability of the terminal device belongs and mapping relationships between -5- 133861.8037.USO1\153318047.1 bandwidth ranges and center frequency points, 
determining, by the terminal device, a sending frequency band for the paging message corresponding to the terminal device according to the center frequency point of the paging message; and r
eceiving, by the terminal device, the paging message sent by a first network node in the sending frequency band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE at al (US 20160044550 ) discloses A method and apparatus for applying assistance information for traffic steering between a 3rd generation partnership project (3GPP) access network and a non-3GPP access network in a wireless communication system is provided.  A user equipment (UE) receives assistance information for traffic steering through a dedicated signaling from an eNodeB (eNB), and starts a timer upon entering an idle mode.  The UE applies the assistance information received through the dedicated signaling until the timer expires.  After the timer expires, the UEapplies assistance information received through a broadcast signaling. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan, can be reached at telephone number 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/              Primary Examiner, Art Unit 2647